Citation Nr: 1229974	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  11-16 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disability and if so, whether the claim should be granted.

2.  Entitlement to an initial compensable disability evaluation for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from August 1954 to February 1957. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issue of entitlement to service connection for low back disability is addressed in the REMAND that follows the ORDER section of this decision.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection for a low back disability was denied in unappealed rating decision issued in June 1957.

2.  The evidence received since the June 1957 decision is not cumulative or redundant of the evidence previously of record, relates to an unestablished fact necessary to substantiate the claim, and is sufficient to raise a reasonable possibility of substantiating the claim.

3.  The Veteran's hearing loss disability is currently manifested by an average pure tone decibel loss of 49 with 96 percent speech discrimination in the right ear, and an average pure tone decibel loss of 58 with 94 percent speech discrimination in the left ear.
CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim for service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

2.  The criteria for a compensable evaluation for bilateral hearing loss disability have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, Tables VI, VIA, VII, Diagnostic Code 6100, 4.86 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, in March 2006, the Court held that because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

The Veteran filed his claims in February 2010 for service connection for hearing loss disability and to reopen the previously denied claim for service connection for back injury.  In March 2010, VA provided the Veteran with fully adequate VCAA notice.  This notice included notice of the disability rating and effective date elements of his claim; it further included notice of the reasons his back claim had been previously denied and the evidentiary requirements for reopening that claim.

It is noted that the Veteran's claim for increase for hearing loss disability arises from his disagreement with the initial rating assigned following the grant of service connection for that disability.  Courts have held that, in cases where service connection has been granted and an initial rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.  As a result, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board also finds that VA satisfied its duty to assist the Veteran.  All relevant medical records have been obtained and associated with the claims files.  In regards, to the hearing loss claim, the Veteran has been afforded VA medical examinations.  The Board has reviewed the examination reports and finds that they are adequate for rating purposes in that they described the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Although the Veteran has not been afforded a VA examination and no medical opinion has been obtained in response to the claim to reopen, VA is not obliged to provide an examination or to obtain a medical opinion in response to a claim to reopen if new and material evidence has not been presented.  See 38 C.F.R. § 3.159(c)(4).

Accordingly, the Board will address the merits of the claims.

II.  Petition to Reopen a Previously-Denied Claim

Legal Criteria

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Analysis 

The Veteran originally filed his claim of entitlement to service connection for low back disability in February 1957.  The RO denied the claim in a June 1957 rating decision on the basis that low back pain was not incurred in or aggravated by service.

Having carefully reviewed the recent evidentiary submissions, the Board finds that new and material evidence has been presented.  Specifically, the private medical statement of M. Robinson, D.C., dated in March 2010, reflects that the Veteran's current back disability is consistent with his history of major injury to the back in service.  In this regard the Board notes that the foregoing evidence is not cumulative or redundant of the evidence previously of record.  Moreover, presuming its credibility for the purpose of establishing whether new and material evidence has been submitted, this private medical statement is sufficient to raise a reasonable possibility of substantiating the claim.  It is noted that the claim was previously denied because it was not incurred in or aggravated by service.  This prior evidentiary defect is now cured by the recent evidentiary submission that suggests service incurrence.  Accordingly, reopening of the claim for entitlement to service connection for low back disability is warranted.
III.  Evaluation of Bilateral Hearing Loss Disability

The Veteran seeks a compensable initial evaluation for bilateral hearing loss disability.  He believes that his disability is sufficiently severe to warrant a compensable evaluation.

Pertinent Law and Regulation

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re- evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

In general, to evaluate the degree of disability from defective hearing, the Rating Schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87, Tables VI, VIa, VII.  Organic impairment of hearing acuity is measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by a pure tone audiometry test in the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per second.  See 38 C.F.R. § 4.85(a), (d).  Ratings of hearing loss disability involve mechanical application of the rating criteria to the findings on official audiometry.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The schedular evaluations are intended to make proper allowance for improvement by hearing aids.  38 C.F.R. § 4.86.

The applicable rating criteria for hearing impairment and diseases of the ear were revised effective June 10, 1999.  See 64 Fed. Reg. 25209 (May 11, 1999) (codified at 38 C.F.R. § 4.85).  It is noteworthy that Table VII was amended in that hearing loss is now rated under a single code, Diagnostic Code 6100, regardless of the percentage of disability.

In addition, the regulations were amended to ensure that current medical terminology and unambiguous criteria were used, and to reflect current medical advances.  See 64 Fed. Reg. 25202 (May 11, 1999).  The tables used to assign the Roman numerals and, then, to assign the appropriate disability rating were not changed.  Id.  Further, the amended regulations included additional provisions that pertained to exceptional patterns of hearing impairment under 38 C.F.R. § 4.86.  Specifically, hearing loss of 55 decibels or more in each of the four specified frequencies (i.e. 1000, 2000, 3000, and 4000 Hertz), and to hearing loss with a pure tone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz. 38 C.F.R. § 4.86(a), (b).  Here, the Veteran filed his claim in 2010 and only the amended regulations are applicable to his claim.

Analysis

After carefully reviewing the evidence of record, the Board finds that the preponderance of the evidence is against an initial compensable evaluation for bilateral hearing loss disability.

On the authorized VA audiological evaluation in June 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
80
85
LEFT
15
15
35
80
85


There was an average pure tone decibel loss of 49 in the right ear and 54 in the left ear with 94 percent speech discrimination in both ears.

Applying 38 C.F.R. § 4.85, Table VI, to the above audiological findings, the Veteran has a numeric designation of I for his right ear and I for his left ear. Application of 38 C.F.R. § 4.85, Table VII results in a finding that a 0 percent disability evaluation for the service-connected bilateral hearing loss is warranted.

On the authorized VA audiological evaluation in May 2012, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
75
85
LEFT
20
20
35
80
95
There was an average pure tone decibel loss of 49 in the right ear and 58 with 96 percent speech discrimination and 58 in the left ear with 94 percent speech discrimination.

Applying 38 C.F.R. § 4.85, Table VI, to the above audiological findings, the Veteran has a numeric designation of I for his right ear and II for his left ear. Application of 38 C.F.R. § 4.85, Table VII results in a finding that a 0 percent disability evaluation for the service-connected bilateral hearing loss is warranted.

Neither the pure tone thresholds for June 2010 nor May 2012 reflect an exceptional pattern of hearing loss as contemplated by 38 C.F.R. § 4.86(a) because the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is not 55 decibels or more; and, as such, that provision is inapplicable.  Additionally, an exceptional pattern of hearing loss as contemplated by 38 C.F.R. § 4.86(b) is not shown as the documented pure tone threshold for the Veteran are not 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, and thus, neither Table VI or Table VIa is applicable. 38 C.F.R. § 4.86(b).

To the extent that the Veteran reports that his acuity is worse than evaluated, the Board has considered his statements.  This evidence is both competent and credible in regard to reporting worsening hearing acuity.  However, far more probative of the degree of the disability are the results of testing prepared by skilled professionals since the schedular criteria are predicated on audiological findings rather than subjective reports of severity of hearing loss.  In essence, lay statements are of limited probative value.  As indicated above, ratings of hearing loss disability involve mechanical application of the rating criteria to the findings on official audiometry.  See Lendenmann, supra.  Accordingly, the claim for a compensable evaluation for hearing loss disability is denied.  Absent a relative balance of the evidence, the evidence is not in equipoise and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

The Board believes that a uniform disability evaluation is warranted.  Because the disability has not met the criteria for a higher evaluation at any time during the appeal period, there is no basis for a staged rating.  See Fenderson and Hart, supra.
The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a) (2011).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the manifestations of the disability are contemplated by the schedular criteria.  Therefore, referral for extra-schedular consideration is not warranted.


ORDER

The petition to reopen the claim for service connection for low back disability is granted.

A compensable evaluation for bilateral hearing loss is denied.


REMAND

Having determined that new and material evidence has been presented to reopen the claim for service connection for low back disability, the Board now finds that additional evidentiary development is required.

The Veteran seeks service connection for low back disability.  He reported on his original VA compensation claim that he had low back pain that began in January 1956, which was treated at Evreux Air Force Base, France, in 1956.  No further details were provided.  In his claim to reopen, received in February 2010, the Veteran reported that he injured his back in March 1956 and that he was treated in early April 1956 at Ramstein Air Force Base, Germany.  He explained that his duties as an airborne radio operator took him to Algiers, which was at war with France, and that the locals had placed cement blocks on the aircraft runway.  He reported that his plane hit the blocks on landing in Algiers causing him to get knocked into aircraft equipment, injuring his back.  He reported that he was "laid up in Algiers for four days before I could get a flight back to base.  Once there I was flown to Ramstein Air Base where I was treated for the injury."  The Veteran submitted copies of letters he wrote home that purport to show he was injured during the flight to Algiers and a medical statement from his private chiropractor showing that his current low back condition was consistent with his history of severe injury in service.

Service treatment records show normal clinical evaluation of the spine on enlistment examination dated in August 1954.  Report of "initial flying" examination dated in August 1955 reflects normal clinical evaluation of the spine, with the notation that there was no tenderness, curvature, or deformity, and that gait and posture were normal.  Under "notes," it was indicated that the Veteran had "injury in 1948 with some residual aching.  Existed prior to service."  

A January 1956 treatment note reflects a history of fractured back in 1950.  An x-ray study dated in January 1956 shows scoliosis of the upper lumbar spine with convexity to the right, but no other abnormality.  A hard mattress and exercises were advised.

Service treatment records reflect low back complaints from August through October 1956, assessed as low back strain.  During an August 1956 orthopedic consultation, Veteran reported that he struck in the back by a charging deer in 1948 and he had had intermittent back since then.  Physical examination showed full range of motion, negative neurological findings, no evidence of spasm or tenderness, and no scoliosis.  There was poor posture with lower dorsal kyphosis and slightly increased lumbar lordosis.  The examiner postulated that "he may have an old collapsed vertebra from 1948, juvenile epiphysitis with aggravation by postural habits.  An August 1955 x-ray of the lumbar spine again showed scoliosis with convexity to the right and no other abnormalities.
Report of examination dated in November 1956 reflects normal clinical evaluation of the spine, with the notation that there was no muscle spasm, no disability, and full range of motion.  Under "notes," it was indicated that the Veteran had severe low back pain since July, which existed prior to service, following "injury in a hunting accident when he was charged by a deer."  An orthopedic consultation revealed no cause for pain.

Report of separation examination dated February 1957 reflects abnormal clinical evaluation of the spine:  Mild lower dorsal kyphosis, cause unknown; lumbar lordosis, cause unknown; back pain, chronic and severe.  It was noted that chronic severe low back existed prior to service "progression by military service" and that it had "not been aggravated beyond normal progression by military service."  Service treatment records are silent for any history of back injury in service, to include during a flight to Algiers.

At this point that a brief review of the interaction of the laws and regulations regarding service connection, the presumption of soundness, and the presumption of aggravation, may be helpful to an understanding of the necessity for a detailed medical opinion in this case.  

Generally, veterans are presumed to have entered service in sound condition as to their health.  See 38 U.S.C.A. § 1111 (West 2002);  Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The presumption of sound condition provides:

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; see also 38 C.F.R. § 3.304(b) (2010).

This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby, 1 Vet. App. at 227.

38 U.S.C.A. § 1111, as interpreted under Cotant v. Principi, 17 Vet. App. 116 (2003), and VAOPGCPREC 3-2003 (July 16, 2003), mandates that, to rebut the presumption of sound condition, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.

In Miller v. West, 11 Vet. App. 345 (1998), the CAVC held that a bare conclusion, even one written by a medical professional, without a factual predicate in the record does not constitute clear and unmistakable evidence sufficient to rebut the statutory presumption of soundness [under 38 U.S.C. § 1111]."  

Given the normal spine examination upon entry into service, the documentation of complaints of low back pain in the service medical records, the documentation of the post-service treatment for a back disorder, Dr. Robinson's medical statement dated in March 2010, and in light of the Veteran's contentions, it is determined that a current medical examination and opinion is necessary for a fully informed evaluation of the claim on appeal.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

In addition, VA's duty to assist includes obtaining records in Federal custody and making reasonable efforts to obtain those outstanding medical records not in Federal custody.  38 C.F.R. § 3.159(c)(1), (2).  Here, the RO or the Appeals Management Center (AMC) should attempt to obtain records all private treatment records pertaining to the Veteran's low back complaints and treatment since service discharge, to include the medical records of M. Robinson, D.C.  The Veteran should be requested to provide copies of any treatment records in his possession to include those of L. Ford, D.C., who reports that his records pertaining to the Veteran were destroyed.

Accordingly, the case is REMANDED to the RO or AMC, in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include the medical records of M. Robinson, D.C.  The Veteran should be requested to provide copies of any treatment records in his possession to include those of L. Ford, D.C., who reports that his records pertaining to the Veteran were destroyed.

2.  The Board notes that in addition to the paper claims file, there is a Virtual VA electronic claims file.  A review should be conducted of the electronic file, and if documents contained therein are deemed to be relevant to the issue on appeal and are not duplicative of those already found in the paper claims file, action should be taken to assure that those records are made available (whether by electronic means or by printing) to any medical provider who is asked to review the claims files and provide medical opinions in conjunction with the development requested herein.

3.  Then, the Veteran should be scheduled for a VA examination by an appropriate physician to ascertain whether any currently shown low back disability is etiologically related to service, to include whether it proximately due to disease or injury incurred in service, or whether any preexisting low back disorder shown in service was aggravated (permanently worsened) by service.  The claims folders must be available for review.  The VA examiner should address the following questions:   

Does the Veteran have a current low back disability?

Did the Veteran have a low back disability in service that clearly and unmistakably existed prior to service?  If so, this disability should be described in detail, including the bases for the belief that it pre-existed service, and a description of its relationship to any current low back disability found on examination.  

If there was such a pre-existing low back disability, is there clear and unmistakable evidence that would support the finding that the pre-existing low back disability was not permanently aggravated by the veteran's period of service beyond the normal progression of the disease or injury?  If so, the clear and unmistakable evidence supporting this finding should be described in detail.  

If it is determined that there is not clear and unmistakable evidence that a low back disability pre-existed service, the examiner should state whether it is at least as likely as not that any current low back disability is related to service (the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it.).  

A complete rationale for all opinions is required.  The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., that he or she relied upon in reaching his or her conclusion(s).  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.  After the development requested above has been completed to the extent possible, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the claims folders are returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


